Citation Nr: 0905121	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to a service-connected 
disability.

3.  Entitlement to a temporary total evaluation after 
November 1, 2005 for treatment of a service-connected right 
knee disability requiring convalescence.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2001 to 
February 2003.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from August 2005 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO) which denied the benefits 
sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if an appellant expresses a desire 
for one. 

During the course of the appeal, the veteran has submitted 
several statements requesting a hearing before a Member of 
the Board. She indicated on an October 2006 VA Form 9 that 
she wanted to have a Board hearing at a local VA office 
before a Member of the Board (Travel Board Hearing).  
However, she also submitted another VA Form 9, dated in 
December 2007, indicating that she wanted to have in 
Washington, D.C. before a Member of the Board (Central Office 
Hearing).  The Veteran has not yet been afforded a hearing in 
conjunction with her current appeal, nor is there any 
indication that the Veteran has withdrawn her hearing request 
pursuant to 38 C.F.R. § 20.704(b) and (e).  In light of the 
ambiguity in her hearing request, the Veteran should be asked 
whether she still desires a hearing before the Board and, if 
so, whether she would like a Travel Board Hearing or a 
Central Office Hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to 
clarify whether she wants a Board 
hearing.  If so, she should identify 
whether she desires a hearing at a local 
VA office or in Washington, D.C.  

2.  If a Travel Board Hearing is 
requested, the RO should schedule the 
Veteran for an appropriate hearing before 
a Member of the Board as soon as it may 
be feasible.  The RO should send notice 
of the scheduled hearing to the Veteran 
and her representative, a copy of which 
should be associated with the claims 
file.  

3.  If a Central Office Hearing is 
requested, the RO should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
